                                           Case 5:20-cv-04921-BLF Document 15 Filed 09/01/21 Page 1 of 17




                                   1
                                   2
                                   3                            UNITED STATES DISTRICT COURT
                                   4                         NORTHERN DISTRICT OF CALIFORNIA
                                   5                                     SAN JOSE DIVISION
                                   6
                                   7       CHRISTOPHER MCNATT,                          Case No. 20-4921-BLF (PR)
                                   8                   Petitioner,
                                                                                        ORDER DENYING PETITION FOR
                                   9            v.                                      WRIT OF HABEAS CORPUS;
                                                                                        DENYING CERTIFICATE OF
                                  10       MARTIN GAMBOA, Warden,1                      APPEALABILITY; INSTRUCTIONS
                                                                                        TO CLERK
                                  11                   Respondent.
                                  12
Northern District of California
 United States District Court




                                  13          Petitioner has filed a pro se petition for a writ of habeas corpus under 28 U.S.C.

                                  14   § 2254 challenging his 2016 criminal judgment. Dkt. No. 7 (“Petition”). Respondent filed

                                  15   an answer on the merits. Dkt. No. 12 (“Answer”). Petitioner did not file a traverse. For

                                  16   the reasons set forth below, the petition is DENIED.

                                  17                                      I. BACKGROUND

                                  18          A jury convicted Petitioner of second-degree murder and found that he used a

                                  19   deadly weapon. Ans., Ex. A at 769; see also Cal. Penal Code § 187(a),

                                  20   12022(b)(1). Petitioner was sentenced to 15 years to life on the murder count, doubled

                                  21   because he had a prior strike, plus a five-year consecutive determinate term for the

                                  22   prior strike, plus a one-year consecutive term for the deadly weapon enhancement, for a

                                  23   total term of 36 years to life. Ans., Ex. A at 2117–18. On September 28, 2018, the

                                  24   California Court of Appeal (“state appellate court”) affirmed the judgment. See Ans., Ex.

                                  25
                                  26   1
                                         Rosemary Ndoh, the previous warden of Avenal State Prison, where Petitioner is
                                  27   incarcerated, was originally named as the respondent in this action. Pursuant to Rule 25(d)
                                       of the Federal Rules of Civil Procedure, Martin Gamboa, the current warden of Avenal
                                  28   State Prison, is hereby SUBSTITUTED as respondent in place of Petitioner’s prior
                                       custodian.
                                          Case 5:20-cv-04921-BLF Document 15 Filed 09/01/21 Page 2 of 17




                                   1   L, see also People v. McNatt, No. A150775, 2018 WL 4659971 (Cal. Ct. App. Sep. 28,
                                   2   2018) (unpublished). On September 30, 2018, California Governor Jerry Brown signed a
                                   3   law removing Penal Code section 1385’s provision prohibiting judges from striking a prior
                                   4   serious felony conviction enhancement. See Ans., Ex. M at 5. Petitioner petitioned the
                                   5   state appellate court for rehearing. Id. The state appellate court granted the petition for
                                   6   rehearing, and on January 14, 2019, issued an opinion affirming Petitioner’s conviction but
                                   7   remanding to allow the trial court the opportunity to exercise discretion in striking the five-
                                   8   year enhancement. See Ans., Ex. O, see also People v. McNatt, No. A150775, 2019 WL
                                   9   181223 (Cal. Ct. App. Jan. 14, 2019) (unpublished). On March 20, 2019, the California
                                  10   Supreme Court summarily denied review. See Ans., Ex. P. On August 17, 2020,
                                  11   Petitioner filed the instant habeas petition.
                                  12                                    II. STATEMENT OF FACTS
Northern District of California
 United States District Court




                                  13          The following background facts are from the opinion of the state appellate court on

                                  14   direct appeal:
                                                        Around 4:30 p.m. on the afternoon of March 20, 2015, Ron
                                  15                    Arrasmith left defendant Christopher McNatt at his trailer in
                                                        Sonoma, telling him to keep an eye on the place. At some point
                                  16                    later that evening, Ron Sauvageau arrived at the trailer looking
                                                        for Arrasmith, and ended up struggling with McNatt. Shortly
                                  17                    after 11:00 p.m., McNatt dumped a large barrel containing
                                                        Sauvageau's body at Sonoma City Hall. After he drove away, he
                                  18                    was pulled over and arrested for being under the influence of
                                                        methamphetamine.
                                  19                    ...
                                  20                    1. McNatt’s Arrest
                                                        At 11:19 p.m. on March 20, 2015, Sonoma County Deputy
                                  21                    Sheriff Alan Collier observed McNatt driving a silver Toyota
                                                        Tacoma pickup truck near the Acacia Grove Mobile Home Park
                                  22                    in Sonoma. McNatt was speeding and driving out of his lane.
                                                        Deputy Sheriff Collier conducted a traffic stop of the vehicle,
                                  23                    and as he approached it, McNatt placed both of his hands out the
                                                        driver’s side window on his own initiative.
                                  24
                                                        After Collier explained his reasons for the stop, McNatt said that
                                  25                    he “had to get to his brother’s house” to “take care of his
                                                        brother” “with his knife.” McNatt continued that he “needed to
                                  26                    put his brother down” and that “there can only be one of us.”
                                                        Collier asked for McNatt’s license, and when McNatt fumbled
                                  27                    in his pocket for it for an extended period of time, Collier
                                                        became nervous and ordered McNatt to place his hands on the
                                  28                    steering wheel. Collier then observed what appeared to be dried
                                                                                        2
                                       Case 5:20-cv-04921-BLF Document 15 Filed 09/01/21 Page 3 of 17



                                                blood on McNatt’s hands.
                                   1
                                                Collier asked McNatt “a few times” whose blood was on his
                                   2            hands, and McNatt replied that it was “Ron[’s].” McNatt went
                                                on to say that “Ron was his twin brother,” that he was in space
                                   3            No. 2 of the Acacia Grove Mobile Home Park, and that he was
                                                in heaven. McNatt was making rapid, repetitive body
                                   4            movements, speaking quickly, and at times sweating profusely.
                                                Collier concluded that McNatt was under the influence of
                                   5            methamphetamine, and placed McNatt under arrest for being
                                                under the influence of a controlled substance. McNatt asked
                                   6            Collier to remove his handcuffs, and when Collier refused,
                                                McNatt said he would “take care” of him and “put [him] down.”
                                   7
                                                Collier began transporting McNatt to the Santa Rosa jail. While
                                   8            en route, he heard a report over the radio that a dead body had
                                                been found inside a barrel near Sonoma City Hall. Collier
                                   9            contacted his supervisor and reported that he suspected McNatt
                                                might be involved, and was then directed to take McNatt to the
                                  10            Sonoma County Sheriff’s Office, where he was placed in an
                                                interview room.
                                  11
                                                2. Body at City Hall
                                  12            Meanwhile, around 11:35 p.m., Uber driver Trevor Meeks
Northern District of California
 United States District Court




                                                noticed a 55-gallon plastic barrel covered with tarps near
                                  13            Sonoma City Hall. He called the Sheriff’s office and reported
                                                that trash had been dumped.
                                  14
                                                Deputy Sheriff Preston Briggs arrived at the scene at 12:08 a.m.
                                  15            He observed a 55-gallon orange barrel with a blue tarp on top
                                                and other miscellaneous items around it, including a green duffel
                                  16            bag, a green couch cushion, and a Skilsaw. There appeared to be
                                                dried blood on the side of the barrel. As Briggs approached the
                                  17            barrel, he saw a human hand protruding from inside.
                                  18            The barrel containing Sauvageau’s body was taken to the
                                                Sonoma County Coroner’s Office. In addition to the body, the
                                  19            barrel contained Sauvageau’s passport, a bottle of his
                                                prescription medication, two pocket knives, and a cell phone.
                                  20            Sauvageau’s eyes were black and blue, and he had several large
                                                lacerations on his face and several puncture wounds on his back.
                                  21
                                                Sauvageau’s autopsy found two fractures of the skull, one to
                                  22            back of the head that was the cause of death, and another to the
                                                left side of the head inflicted post-mortem. He also had three
                                  23            “chop wounds” inflicted before death, likely by an instrument
                                                with a serrated blade, and four post-mortem superficial stab
                                  24            wounds on his back, as well as numerous other minor injuries.
                                                Anthony Chapman, who performed the autopsy, opined that the
                                  25            fatal injury to the head was consistent with having been inflicted
                                                with a hammer, and that the total of Sauvageau’s injuries were
                                  26            consistent with having been inflicted during a “frenzied attack.”
                                  27            3. Arrasmith’s Trailer
                                                Investigators searched Arrasmith’s trailer at the Acacia Grove
                                  28            Mobile Home Park beginning around 8:30 a.m. on March 21,
                                                                             3
                                       Case 5:20-cv-04921-BLF Document 15 Filed 09/01/21 Page 4 of 17



                                                2015. They saw what appeared to be blood on the walkway
                                   1            approaching the trailer, on the steps leading up to the trailer, on
                                                the path leading around the trailer to a back patio, and about
                                   2            eight feet past the steps toward the back patio. On the back patio,
                                                a green cushion was missing from a chair, potted plants had been
                                   3            knocked over, and eyeglasses and a hammer were located on the
                                                ground.
                                   4
                                                Inside the trailer, the kitchen area was in “disarray.” On the floor
                                   5            were clothing, towels, and a comforter that appeared to have
                                                been used to clean up blood. There was also a green sweatshirt
                                   6            with a distinctive bleach stain and apparent blood on it. The
                                                hammer and the sweatshirt were swabbed and tested for DNA.
                                   7            The major contributor of the DNA on the sweatshirt was
                                                Arrasmith, the minor contributor was Sauvageau, and McNatt
                                   8            was excluded. The major contributor of the DNA found on the
                                                hammer was Arrasmith, and the minor contributor was
                                   9            undetermined, but McNatt and Sauvageau were both excluded.
                                  10            4. McNatt’s March 21 Interview
                                                Detective Joseph Horsman interviewed McNatt beginning
                                  11            around 7:30 a.m. on March 21, and a videotape of the interview
                                                was played for the jury. McNatt relayed a version of events as
                                  12            follows. He was visiting Arrasmith at his trailer when Arrasmith
Northern District of California
 United States District Court




                                                said he would be back in an hour and left, asking McNatt to keep
                                  13            an eye on his trailer. Around dusk, Sauvageau came by the
                                                trailer, asked if Ron was there, and McNatt told him he was not.
                                  14            Sauvageau then went around the trailer to the back patio and sat
                                                in a chair. McNatt made various attempts to engage Sauvageau
                                  15            in conversation and to “get some feel for who this person is,”
                                                but Sauvageau gave him back “nothing.” McNatt then grabbed
                                  16            Sauvageau’s shoulder and the two “wrestled.” McNatt fought
                                                with Sauvageau for “almost 20 minutes,” and McNatt “felt like
                                  17            it was kind of him or I type thing.” With significant prompting
                                                from Detective Horsman, McNatt appeared to admit hitting
                                  18            Sauvageau with “objects in the yard” and “once or twice” with
                                                a hammer.2
                                  19
                                                       2
                                                        For example:
                                  20                   “JH: So let me ask you this, you bring him inside,
                                                       um, they told me a hammer was found and I
                                  21                   don’t know the significance of the hammer, um,
                                                       but a hammer was found. So you bring him
                                  22                   inside and you realize, I would imagine that you
                                                       need to get this guy in the barrel or somewhere?
                                  23                   “CM: Oh, yeah, nothing like that.
                                                       “JH: No?
                                  24                   “CM: No. [¶] ... [¶]
                                                       “JH: So how many times did you strike him with
                                  25                   the hammer do you think before it was finished
                                                       where you felt safe that he wasn’t gonna get you?
                                  26                   “CM: I don’t know that.
                                                       “JH: More than 10? More than 20?
                                  27                   “CM: No.
                                                       “JH: 30?
                                  28                   “CM: I would say no, I, I, ...
                                                                                 4
                                       Case 5:20-cv-04921-BLF Document 15 Filed 09/01/21 Page 5 of 17



                                                       “JH: 2, 3?
                                   1                   “CM: ... I honestly I don’t exactly remember
                                                       striking him but I know I hit him ...
                                   2                   “JH: Yeah.
                                                       “CM: ... uh, with like, he got hit you know, with
                                   3                   like objects in the yard you know, like it was in
                                                       the throes of things ...
                                   4                   “JH: Yeah.
                                                       “CM: ... and um ...
                                   5                   “JH: Well I can tell you a hammer was used at
                                                       one point...
                                   6                   “CM: Alright but ...
                                                       “JH: ... just to fill you in because ...
                                   7                   “CM: ... I, if it was, it was not more than once or
                                                       twice.
                                   8                   “JH: Got it.
                                                       “CM: Not 10 or 20.
                                   9                   “JH: Yeah. Yeah.
                                                       “CM: You know?
                                  10                   “JH: And I don’t know, that’s why I’m asking.
                                                       “CM: Yeah, I’m just saying it wasn’t like, it was
                                  11                   nothing brutal like that.”
                                  12            Using a chain, McNatt dragged Sauvageau into the trailer, and
Northern District of California
 United States District Court




                                                eventually loaded his body into a barrel. He then used a dolly to
                                  13            load the barrel onto his truck. McNatt said he “heard you know,
                                                a couple kind of familiar voices you know, whether it was you
                                  14            know, my friend Ron and, and a buddy or whatever but they
                                                were off in the darkness.” McNatt told them he had “to take care
                                  15            of this” and that he would be back. McNatt left the barrel near
                                                Sonoma City Hall because “kind of the hall of justice just
                                  16            popped in my mind ... on the four corners of the square” and “it
                                                just felt normal to kind of bring it to a place where I know justice
                                  17            was dealt out for ... decades, centuries.”
                                  18            5. Arrasmith’s Statements
                                                Shortly after 6:00 a.m. on March 21, Detective Jayson Fowler
                                  19            was at Arrasmith’s trailer, waiting for a warrant so that he could
                                                begin searching the scene, when Arrasmith arrived. Arrasmith
                                  20            told detectives that he did not spend the night at his trailer.
                                                Arrasmith was detained, transported to the Sheriff’s station, and
                                  21            interviewed.
                                  22            Arrasmith’s interview set forth the following timeline of the
                                                evening. McNatt came to his trailer between 12:00 noon and
                                  23            1:00 p.m., and Arrasmith left at 4:30 p.m., telling McNatt to
                                                watch his place for him, and not to let anybody come in of whom
                                  24            he did not approve. From the trailer, Arrasmith went to a friend’s
                                                house, where he remained until about 8:00 p.m. or 8:30 p.m. He
                                  25            then visited the El Verano Inn for a few minutes, after which he
                                                went to another friend’s house, where he spent the night.3
                                  26
                                                       3
                                                        A surveillance camera at the El Verano Inn
                                  27                   captured Arrasmith entering and leaving
                                                       between 7:30 and 7:32 p.m. Arrasmith was
                                  28                   wearing a green sweatshirt with a bleach stain on
                                                                              5
                                       Case 5:20-cv-04921-BLF Document 15 Filed 09/01/21 Page 6 of 17



                                                       the front.
                                   1
                                                In the morning, he returned to his trailer, where he ran into the
                                   2            police. Arrasmith also said that he knew Sauvageau well, and
                                                that Sauvageau visited often and occasionally spent the night.
                                   3
                                                On March 24, detectives again visited Arrasmith’s trailer,
                                   4            looking for the dolly. Arrasmith again arrived at the scene and
                                                was again brought to the Sheriff’s station for an interview. He
                                   5            initially stated that the dolly was his, but then said that he had
                                                borrowed it from a neighbor on the night of March 19. He
                                   6            “recapped” his initial statements regarding his whereabouts the
                                                night of the murder, saying “very clearly” that he left his trailer
                                   7            around 4:30 p.m. and did not return until the following morning.
                                   8            On April 3, Detective Horsman spoke to Arrasmith over the
                                                phone and articulated his theory that Arrasmith did not
                                   9            participate in the murder, but helped McNatt dispose of the
                                                body. Arrasmith agreed to meet with Horsman that same day at
                                  10            a McDonald’s, where Horsman showed Arrasmith a photo from
                                                the El Verano Inn surveillance camera of the green sweatshirt he
                                  11            was wearing the night of the murder and noted it was found the
                                                following morning in his trailer. Arrasmith did not want to
                                  12            discuss the matter at that time.
Northern District of California
 United States District Court




                                  13            On April 16, Arrasmith was again interviewed by Horsman. For
                                                the first time, he admitted returning to his trailer the night of the
                                  14            murder, stating that he “did show up, but I’d open the door and
                                                I saw some legs and I go what in the fuck’s goin’ on, and, eh,
                                  15            and then Chris, he, he was acting kinda weird, so I just slammed
                                                the fuckin’ door!” He assumed that Sauvageau was “passed out”
                                  16            and denied having helped McNatt dispose of the body.
                                                Arrasmith admitted that he “must’ve changed” such that his
                                  17            sweatshirt ended up on the floor of the trailer, but said he did not
                                                “remember that part.”
                                  18
                                                On May 13, Arrasmith was charged with accessory after the fact
                                  19            (Pen. Code, § 32).
                                  20            On December 30, as part of a plea negotiation, Arrasmith was
                                                again interviewed at the Sheriff’s station.4
                                  21
                                                       4
                                                        As will be discussed in further detail below, the
                                  22                   defense did not learn of this interview until
                                                       Horsman testified at trial.
                                  23
                                                Arrasmith again told detectives that he left McNatt at his trailer
                                  24            around 4:30 p.m. In addition to the El Verano Inn, Arrasmith for
                                                the first time stated that he visited “Agua Caliente” that evening
                                  25            looking for drugs.5
                                  26                   5
                                                        In particular, Arrasmith stated: “Uh, but I-,
                                                       that-, that’s why I run around. I go by their house
                                  27                   or anything. They’re not home, so I’ll go to my
                                                       next one. And there’s distance between. Sonoma,
                                  28                   El Verano, you know? Agua Caliente. Anyway,
                                                                                 6
                                       Case 5:20-cv-04921-BLF Document 15 Filed 09/01/21 Page 7 of 17



                                                       so after that I just kept going around and then I
                                   1                   guess it getting late, I thought it was around nine-
                                                       thirty, I’m heading for Cookie’s and I know I’ll
                                   2                   get high there.”
                                   3            He also again stated that he had returned to his trailer on the
                                                evening of March 20 around 9:30 p.m. or 10:00 p.m., telling
                                   4            detectives that he found “somebody passed out” and that McNatt
                                                was smiling and watching a video. Arrasmith denied seeing any
                                   5            blood, and stated that he left immediately after changing his
                                                sweatshirt, went to a friend’s house, and got high. He denied
                                   6            having anything to do with the murder or with loading
                                                Sauvageau’s body into a barrel or into McNatt’s truck.
                                   7
                                                6. McNatt’s Trial
                                   8            On October 14, 2015, the Sonoma County District Attorney
                                                charged McNatt with the murder of Ronald Sauvageau (Pen.
                                   9            Code, § 187, subd. (a) ). The information further alleged that
                                                McNatt had used a deadly weapon (a hammer) in the
                                  10            commission of the offense (Pen. Code, § 12022, subd. (b)(1)),
                                                and that he had a previous conviction for burglary that was both
                                  11            a “strike” and a “serious felony.” (Pen. Code, § 667, subds. (a)-
                                                (j).)
                                  12
Northern District of California
 United States District Court




                                                McNatt’s trial took place in February of 2016. The prosecution’s
                                  13            theory of the case was that Sauvageau arrived at Arrasmith’s
                                                trailer while Arrasmith was not there, that McNatt struggled
                                  14            with him in the yard and ultimately killed him with a hammer,
                                                and that Arrasmith then helped McNatt dispose of the body after
                                  15            returning home and finding Sauvageau dead. The defense theory
                                                was that McNatt struggled with Sauvageau in the yard until
                                  16            Sauvageau was rendered unconscious and then dragged him into
                                                the trailer, but that it was Arrasmith who later committed the
                                  17            murder while McNatt drove to McDonald’s, and that Arrasmith
                                                had then helped McNatt dispose of the body.6
                                  18
                                                       6
                                                        Alternatively, defense counsel argued that
                                  19                   McNatt had killed Sauvageau in reasonable or
                                                       unreasonable self-defense.
                                  20
                                                McNatt testified in his own defense, telling the jury that he had
                                  21            wrestled with Sauvageau in the backyard, that they had each
                                                other in “simultaneous headlocks,” and that at some point
                                  22            Sauvageau had stopped moving, but he denied hitting
                                                Sauvageau with any objects or causing any bleeding. He then
                                  23            carried Sauvageau into the trailer. Arrasmith had returned home,
                                                and sent McNatt to McDonald’s, where he was captured on
                                  24            video between 10:05 p.m. and 10:12 p.m. When McNatt
                                                returned, there was blood all over the floor and Sauvageau had
                                  25            a jacket pulled over his face and head. McNatt then loaded the
                                                body into a barrel and onto his truck. Arrasmith told McNatt to
                                  26            leave the body “on some long road towards Napa,” but instead
                                                he left it at Sonoma City Hall.
                                  27
                                                The defense subpoenaed Arrasmith as a witness, but he invoked
                                  28            his Fifth Amendment right to refuse to testify.
                                                                              7
                                            Case 5:20-cv-04921-BLF Document 15 Filed 09/01/21 Page 8 of 17




                                   1                  On March 1, 2016, the jury found McNatt guilty of second
                                                      degree murder and found true the allegation that he had used a
                                   2                  deadly weapon in the commission of the offense.7
                                   3                         7
                                                              After McNatt was found guilty, Arrasmith
                                                             entered a plea of no contest to the charge of
                                   4                         accessory after the fact.
                                   5   McNatt, 2019 WL 181223 at *1-4.
                                   6                                        III. DISCUSSION
                                   7   A.      Legal Standard
                                   8           Pursuant to the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),
                                   9   a federal court may entertain a petition for writ of habeas corpus “in behalf of a person in
                                  10   custody pursuant to the judgment of a State court only on the ground that he is in custody
                                  11   in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                  12   § 2254(a). The petition may not be granted with respect to any claim adjudicated on the
Northern District of California
 United States District Court




                                  13   merits in state court unless the state court’s adjudication of the claim: “(1) resulted in a
                                  14   decision that was contrary to, or involved an unreasonable application of, clearly
                                  15   established Federal law, as determined by the Supreme Court of the United States; or (2)
                                  16   resulted in a decision that was based on an unreasonable determination of the facts in light
                                  17   of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).
                                  18           “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state
                                  19   court arrives at a conclusion opposite to that reached by [the United States Supreme] Court
                                  20   on a question of law or if the state court decides a case differently than [the] Court has on a
                                  21   set of materially indistinguishable facts.” Williams (Terry) v. Taylor, 529 U.S. 362, 412–
                                  22   13 (2000). “Under the ‘unreasonable application’ clause, a federal habeas court may grant
                                  23   the writ if the state court identifies the correct governing legal principle from [the] Court’s
                                  24   decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id. at
                                  25   413. “[A] federal habeas court may not issue the writ simply because that court concludes
                                  26   in its independent judgment that the relevant state-court decision applied clearly
                                  27   established federal law erroneously or incorrectly. Rather, that application must also be
                                  28   unreasonable.” Id. at 411. A federal habeas court making the “unreasonable application”
                                                                                      8
                                            Case 5:20-cv-04921-BLF Document 15 Filed 09/01/21 Page 9 of 17




                                   1   inquiry should ask whether the state court’s application of clearly established federal law
                                   2   was “objectively unreasonable.” Id. at 409.
                                   3           The state court decision to which Section 2254(d) applies is the “last reasoned
                                   4   decision” of the state court. See Ylst v. Nunnemaker, 501 U.S. 797, 803–04 (1991).2 In
                                   5   reviewing each claim, the court must examine the last reasoned state court decision that
                                   6   addressed the claim. Cannedy v. Adams, 706 F.3d 1148, 1158 (9th Cir.), amended, 733
                                   7   F.3d 794 (9th Cir. 2013).
                                   8   B.      Claims and Analyses
                                   9           Petitioner raises the following two claims in this federal habeas petition:
                                  10           (1)    the prosecutor’s late disclosure during trial of Arrasmith’s December 30
                                  11   statement violated Petitioner’s right to due process under Brady v. Maryland, 373 U.S. 83
                                  12   (1963); and
Northern District of California
 United States District Court




                                  13           (2)    Petitioner’s attorney provided ineffective assistance of counsel related to
                                  14   DNA evidence.
                                  15           1.     Brady v. Maryland
                                  16           Petitioner asserts “there is a video tape the acting DA . . . was in personaly [sic]
                                  17   accusing Ronald Arasmith of the murder. They hid it from us after all discovery was in not
                                  18   even Judge or Jury new [sic] of it.” Pet. at 5. During Arrasmith’s December 30 interview,
                                  19   after Arrasmith had refused to take a lie detector test, the detective said he would “go get
                                  20   [the prosecutor],” after which the prosecutor came into the room and stated:
                                  21                  I just wanna tell you, my bosses and I are talking about whether
                                                      we should charge Mr. Arrasmith with the murder of McNatt.
                                  22                  We’re hoping that today’s proffered statement is just gonna shed
                                                      truth, in terms of what Mr. Arrasmith saw. I’m- I’m kinda
                                  23                  disappointed that the proffered interview isn’t going as we had
                                                      hoped and I-, I really hope that we can give a thorough, truthful
                                  24                  statement today.
                                  25   Ans., Ex. A at 2409.
                                  26
                                               2
                                  27           Although Ylst was a procedural default case, the “look through” rule announced
                                       there has been extended beyond the context of procedural default. Barker v. Fleming, 423
                                  28   F.3d 1085, 1091 n.3 (9th Cir. 2005).

                                                                                       9
                                         Case 5:20-cv-04921-BLF Document 15 Filed 09/01/21 Page 10 of 17




                                   1          Petitioner raised this Brady claim about the late disclosure of the December 30
                                   2   interview on direct appeal, arguing that the prosecutor willfully withheld the statement—
                                   3   which could have exonerated Petitioner entirely or corroborated his first statement to the
                                   4   police on March 21, or bolstered the defense theory that Arrasmith was the one who killed
                                   5   Sauvageau—until two weeks into trial, in violation of Petitioner’s Fourteenth Amendment
                                   6   right to due process and Sixth Amendment right to counsel. Ans., Exhibit K at 66.
                                   7   Petitioner raised the claim again to the Supreme Court of California, suggesting that had
                                   8   counsel received the video interview sooner, she would have pursued different
                                   9   investigation, defenses, or trial strategies, such as that Petitioner was only an accessory to
                                  10   the murder. Ans., Exhibit P at 37.
                                  11          The existence of the December 30 interview came to light during cross-examination
                                  12   of Detective Horsman at trial on February 16, 2016. Ans., Ex. C at 3997. The detective
Northern District of California
 United States District Court




                                  13   asserted privilege when asked a question about the last time he interviewed Arrasmith. Id.
                                  14   The prosecutor asked for an in-camera hearing, and the judge cleared the courtroom except
                                  15   for the prosecution team. Id. at 4000. The prosecutor informed the judge that the
                                  16   December 30 interview was a proffer interview in which Arrasmith and his counsel agreed
                                  17   that the information provided would be confidential unless it contained Brady material. Id.
                                  18   at 4002. The prosecutor stated that the interview did not contain any Brady material, the
                                  19   proffer was “not successful,” and he decided not to call Arrasmith as a witness, and
                                  20   therefore he believed the interview remained appropriately confidential and disclosure to
                                  21   the defense was not required. Id. at 4002-03. The judge was “astounded,” and ordered
                                  22   immediate production of the tape and transcript, id. at 4005-05, but agreed to hear the
                                  23   matter further the next morning at the prosecution’s request. Id. at 4007.
                                  24          The court expressed concerns again the next day about the prosecution’s failure to
                                  25   disclose the interview, noting that Arrasmith was a “central, key witness,” and that the
                                  26   defense theory was that he had committed the murder. Ans., Ex. C at 4059. The court also
                                  27   noted that the prosecution’s “unilateral decision” not to provide the interview violated the
                                  28   court’s order to produce all discovery before trial, and that California Evidence Code 1040,
                                                                                     10
                                         Case 5:20-cv-04921-BLF Document 15 Filed 09/01/21 Page 11 of 17




                                   1   which the prosecution claimed justified withholding of the interview, did not apply. Id. at
                                   2   4058-60. The prosecution called the interview “cumulative with respect to . . . discovery.”
                                   3   Id. at 4061. The court reviewed the video of the interview, found it to be material, id. at
                                   4   4064, and ordered disclosure to the defense. Id. at 4067.
                                   5          The defense moved to dismiss the case for Brady violations the next day. Ans., Ex.
                                   6   C at 4254. The court denied the motion, finding that there was no Brady violation because
                                   7   “there was no material in this interview that exonerated [Petitioner] from the homicide.”
                                   8   Id. at 4458-59 (Dkt. No. 14). On the other hand, the court did find that the interview
                                   9   contained impeaching material, and violated its discovery orders. Id. at 4457, 4460. The
                                  10   court therefore considered giving a jury instruction on late discovery. Id. at 4462. As a
                                  11   “curative” measure, the court allowed the defense to play the video, absent any references
                                  12   to the separate criminal proceeding against Arrasmith and absent the portion where the
Northern District of California
 United States District Court




                                  13   prosecutor discussed charging Arrasmith with the murder. Id. at 4749, 4752-53. The court
                                  14   ultimately denied the late discovery instruction with respect to the video. Id. at 5307.
                                  15          Petitioner’s trial attorney also moved for a new trial, in part because of the failure to
                                  16   timely disclose the interview and video. Ans., Ex. C at 6101-02. The trial court, while
                                  17   noting the “history in this case of the People providing either late or incomplete discovery
                                  18   to the Defense,” and reiterating that the December 30 interview “was absolutely
                                  19   discoverable and should have been discovered before this trial,” denied the motion for a
                                  20   new trial because the misconduct did not rise “to the level that it would allow for a new
                                  21   trial.” Id. at 6102-03. In addition, the court noted that it had “cured any error” by allowing
                                  22   the defense to play portions of the video. Id. at 6105.
                                  23          Petitioner argued on appeal that Arrasmith’s December 30 interview contained the
                                  24   following “critical new evidence”: Arrasmith stated that he and Petitioner, rather than he
                                  25   and another person as he had previously stated, had swapped jewelry several days before
                                  26   the murder; he stated for the first time that he went to Agua Caliente the night of the
                                  27   murder; he admitted for the first time that he was using drugs and high the night of the
                                  28   murder; he stated it was around 9:30 p.m. when he left his trailer after seeing someone
                                                                                     11
                                         Case 5:20-cv-04921-BLF Document 15 Filed 09/01/21 Page 12 of 17




                                   1   passed out on the floor, and did not see any blood; the detective asked him for the first
                                   2   time about another witness’s claim that Arrasmith had previously fought with the victim;
                                   3   and he stated for the first time that he did not see the barrel in the trailer when he saw the
                                   4   person passed out on the floor. See Ans., Ex. K at 77-80. Petitioner argued that defense
                                   5   counsel’s inability to incorporate these statements into the theory of the defense and into
                                   6   cross-examination of prosecution witnesses prejudiced him. Id. at 80.
                                   7          The state appellate court denied the Brady claim:
                                   8                 Much of McNatt’s briefing is devoted to arguing that the
                                                     December 30 statement was material, that it impeached
                                   9                 Arrasmith’s credibility, that it tended to support the defense
                                                     theory of the case (i.e., that Arrasmith had himself committed
                                  10                 the murder and that McNatt was at most an accessory after the
                                                     fact), and that it should have been timely disclosed. But as
                                  11                 discussed above, the December 30 statement was disclosed at
                                                     trial and presented to the jury during the defense’s case. The
                                  12                 question is therefore not whether the statement was material, but
Northern District of California
 United States District Court




                                                     “‘whether defense counsel was “prevented by the delay from
                                  13                 using the disclosed material effectively in preparing and
                                                     presenting the defendant’s case.”’” . . . We agree with the trial
                                  14                 court that defense counsel was not.
                                  15                 Certainly the information in the December 30 statement did not
                                                     change the primary defense theory of the case, which was that
                                  16                 Arrasmith had committed the murder while McNatt was at
                                                     McDonald’s shortly after 10:00 p.m. Defense counsel so
                                  17                 represented in her opening statement, telling the jury that when
                                                     McNatt returned from McDonald’s “things are different” and
                                  18                 that Sauvageau “is still there, but there is a very large pool of
                                                     blood on the floor of the trailer where [he] is that was not there
                                  19                 before.” McNatt testified in his own defense to the same effect.
                                                     Again in her closing argument, defense counsel presented this
                                  20                 theory of the case to the jury, this time making repeated
                                                     reference to the December 30 statement. Indeed, McNatt’s reply
                                  21                 brief concedes that even “[b]efore trial the defense made clear
                                                     its theory that Arrasmith killed Sauvageau.” (Italics added.)
                                  22                 Although McNatt asserts that the late disclosure of the
                                                     December 30 statement affected defense counsel’s “preparing [
                                  23                 ...] Opening Statement or her planned cross-examination of
                                                     prosecution witnesses,” he does not explain how.
                                  24
                                                     With respect to how the late disclosure may have prejudiced
                                  25                 defense counsel’s investigation of the case, McNatt points only
                                                     to the portion of the December 30 statement where Arrasmith
                                  26                 for the first time claimed he visited “Agua Caliente” looking for
                                                     drugs on the night of the murder. McNatt notes that Arrasmith
                                  27                 drove a distinctive three-wheeled bicycle and argues that
                                                     “looking at cameras in the Agua Caliente neighborhood would
                                  28                 have been crucial to confirming or disputing his new timeline,
                                                                                     12
                                         Case 5:20-cv-04921-BLF Document 15 Filed 09/01/21 Page 13 of 17



                                                     which went to his credibility.” But as the Attorney General
                                   1                 notes, Arrasmith did not provide any specific location or
                                                     timeframe in the Agua Caliente neighborhood that could have
                                   2                 been searched for video cameras. McNatt also does not explain
                                                     why any such investigation could not have been conducted in
                                   3                 between the time the December 30 statement was disclosed to
                                                     the defense on February 17 and when the defense rested its case
                                   4                 on February 25. Nor did defense counsel request a continuance
                                                     in order to investigate the new information regarding Agua
                                   5                 Caliente, or any other new information in the December 30
                                                     statement. . . . In sum, McNatt has failed to demonstrate that the
                                   6                 delay in disclosure of the December 30 statement prevented him
                                                     from effectively using that statement in preparing and presenting
                                   7                 his case.
                                   8   McNatt, 2019 WL 181223 at *8 (citations omitted).
                                   9          The state appellate court’s conclusion was not unreasonable. “[S]uppression by the
                                  10   prosecution of evidence favorable to an accused upon request violates due process where
                                  11   the evidence is material either to guilt or to punishment.” Brady v. Maryland, 373 U.S. 83,
                                  12   87 (1963). For a Brady claim to succeed, Petitioner must show: (1) that the evidence at
Northern District of California
 United States District Court




                                  13   issue is favorable to the accused, either because it is exculpatory or impeaching; (2) that it
                                  14   was suppressed by the prosecution, either willfully or inadvertently; and (3) that it was
                                  15   material (or, put differently, that prejudice ensued). Banks v. Dretke, 540 U.S. 668, 691
                                  16   (2004). Brady does not, however, necessarily require that favorable material evidence be
                                  17   disclosed before trial. See, e.g., United States v. Aichele, 941 F.2d 761, 764 (9th Cir.
                                  18   1991). “[T]he relevant inquiry is whether the disclosure, when made, was still of value to
                                  19   the accused.” United States v. Purry, 702 F. App’x 511, 514 (9th Cir. 2017).
                                  20          Here, the trial court and state appellate court both reasonably found that Petitioner
                                  21   was not prejudiced by the late disclosure. The late disclosure of Arrasmith’s December 30
                                  22   statements does not “undermine confidence” in the verdict. Kyles v. Whitley, 514 U.S.
                                  23   419, 435 (1995). As the state appellate court pointed out, defense counsel had already long
                                  24   pursued, investigated, and suggested to the jury the theory that Arrasmith had committed
                                  25   the murder and Petitioner had only helped him clean it up afterward. McNatt, 2019 WL
                                  26   181223 at *8, see also Ans., Ex. J at 28 (defense counsel’s opening statement suggesting
                                  27   that Petitioner came back from McDonald’s to find Savageau dead with new injuries that
                                  28   Petitioner did not cause and his blood everywhere). Petitioner received the benefit of the
                                                                                     13
                                         Case 5:20-cv-04921-BLF Document 15 Filed 09/01/21 Page 14 of 17




                                   1   impeaching material in the statement through playing it for the jury, including that
                                   2   Arrasmith was high the night of the murder and that he may have previously been in a
                                   3   fight with the victim. As the state appellate court pointed out, to the extent an
                                   4   investigation into Arrasmith’s visit to Agua Caliente would have been helpful, the defense
                                   5   had the opportunity to investigate or seek a continuance. Petitioner has not identified, on
                                   6   appeal or in this petition, any additional investigation or theories that could have been
                                   7   undertaken based on Arrasmith’s December 30 statements that were impossible by the
                                   8   time of disclosure.
                                   9          Further, even if the prejudice prong were met for purposes of establishing a Brady
                                  10   violation, the error was harmless by AEDPA standards because it would not have had a
                                  11   “substantial and injurious effect or influence” on the verdict. Brecht v. Abrahamson, 507
                                  12   U.S. 619, 637 (1993). The jury would likely have convicted Petitioner based on his
Northern District of California
 United States District Court




                                  13   statements to the police on March 20 and March 21, as well as his trial testimony, even if
                                  14   the Arrasmith interview had been disclosed earlier. On March 20, Petitioner told the
                                  15   deputy sheriff who pulled him over that “he ‘needed to put his brother down’ and that
                                  16   ‘there can only be one of us.’” McNatt, 2019 WL 181223 at *1. On March 21, he told the
                                  17   police that he fought with Savageau for 20 minutes, that he “felt like it was kind of him or
                                  18   I type thing,” and that he hit Savageau with objects in the yard and a hammer. Id. at *2.
                                  19   During cross-examination at trial, Petitioner testified that after they fought, Savageau lay
                                  20   face down without moving for what might have been ten minutes or longer, and that he
                                  21   could not remember whether Savageau had any injuries or whether there was any blood at
                                  22   that time. Ans., Ex. C at 4505-06. He testified that for the period of time between their
                                  23   fight and when Arrasmith came back, Savageau still did not move and Petitioner thought
                                  24   he could be “very hurt” but he did not try to get help. Id. at 4515. Further, the prosecutor
                                  25   impeached Petitioner at trial with statements from his March 21 interview that Petitioner
                                  26   grabbed Savageau because he was ignoring him, that Arrasmith had not actually told
                                  27   Petitioner not to let anyone onto the property, and that the fight with Savageau was the
                                  28   culmination of years of anger towards Petitioner’s mother. Id. at 4535-37; 4567-72. There
                                                                                     14
                                           Case 5:20-cv-04921-BLF Document 15 Filed 09/01/21 Page 15 of 17




                                   1   was significant evidence against Petitioner. Because the state appellate court’s rejection of
                                   2   this claim was neither an unreasonable application of Supreme Court precedent, nor an
                                   3   unreasonable determination of the facts, Petitioner is DENIED relief on claim one.
                                   4          2. Ineffective Assistance of Counsel
                                   5          Petitioner describes his second claims as:
                                   6                 DNA evidence, I was excluded from all DNA but the victim and
                                                     Ronald Arasmith was on all evidence . . . sweat shirt, knife,
                                   7                 hammer, and the DA said Ronald washed all my DNA off these
                                                     items, but somehow left his and victims blood, DNA on all
                                   8                 items. My attorney didn’t push for this its impossible to do.
                                   9   Pet at 5.3 This Court previously construed this claim as one of ineffective assistance of
                                  10   counsel. Dkt. No. 10 at 2. Petitioner did not raise ineffective assistance of counsel claims
                                  11   on direct appeal or his petition for review to the California Supreme Court. Without
                                  12   addressing respondent’s contention that this claim is unexhausted, it fails on the merits.
Northern District of California
 United States District Court




                                  13   See 28 U.S.C. § 2254(b)(2); Cassett v. Stewart, 406 F.3d 614, 624 (9th Cir. 2005) (“a
                                  14   federal court may deny an unexhausted petition on the merits . . . when it is perfectly clear
                                  15   that the applicant does not raise even a colorable federal claim.”).
                                  16          The benchmark for judging any claim of ineffectiveness is whether counsel’s
                                  17   conduct so undermined the proper functioning of the adversarial process that the trial
                                  18   cannot be relied upon as having produced a just result. Strickland v. Washington, 466 U.S.
                                  19   668, 686 (1984). In order to prevail, Petitioner must establish two things. First, he must
                                  20   establish that counsel’s performance was deficient, i.e., that it fell below an “objective
                                  21   standard of reasonableness” under prevailing professional norms. Id. at 687-88, see also
                                  22   Andrus v. Texas, 140 S. Ct. 1875, 1881 (U.S. June 15, 2020) (per curiam). Second, he
                                  23   must establish that he was prejudiced by counsel’s deficient performance, i.e., that “there
                                  24   is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
                                  25   proceeding would have been different.” Strickland, 466 U.S. at 694; Andrus, 140 S Ct. at
                                  26   1881. A reasonable probability is a probability sufficient to undermine confidence in the
                                  27
                                       3
                                  28    Petitioner also states, “I asked for a attorney but because the way I said it the judge said
                                       says attorney not good enough?” Pet. at 5.
                                                                                      15
                                         Case 5:20-cv-04921-BLF Document 15 Filed 09/01/21 Page 16 of 17




                                   1   outcome. Id.
                                   2          Here, Petitioner’s trial counsel diligently requested the prosecution’s DNA
                                   3   evidence, even motioning for sanctions based in part on the late testing and disclosure of
                                   4   some swabs taken from a milk can and the concrete breezeway outside of Arrasmith’s
                                   5   trailer. See Ans., Ex. C at 3853, 3862-63. When the prosecution sent the two swabs out
                                   6   for testing during trial after the cross-examination of one of the detectives who
                                   7   investigated the case, defense counsel requested a continuance in order “to consult with
                                   8   experts about whether there are any anomalies in the DNA result and to reconcile the
                                   9   anomalous result that the human species test doesn’t come up positive for blood, but the
                                  10   presumptive test does, and that the DNA test gives a result.” Id. at 3856, 3859. The court
                                  11   provided defense counsel time during lunch to contact experts, and counsel received the
                                  12   “new information” she needed. Id. at 3864, 4114.
Northern District of California
 United States District Court




                                  13          Furthermore, defense counsel cross-examined the DNA expert extensively
                                  14   regarding all of the DNA evidence. Ans., Ex. C at 4176-4200, 4204-06. During closing,
                                  15   counsel argued to the jury several times that the absence of Petitioner’s DNA on the
                                  16   hammer and the double-edged knife found at the trailer indicate that Petitioner did not
                                  17   inflict the wounds that caused Savageau’s death, and that Arrasmith’s DNA on those items
                                  18   points to Arrasmith’s guilt and untruthfulness. Id. at 5569, 5574, 5576, 5577, 5584, 5602,
                                  19   5604. It is clear that counsel’s performance was not deficient with respect to exploring the
                                  20   DNA evidence and arguing to the jury that it demonstrated Petitioner’s innocence. Even if
                                  21   counsel’s performance were deficient in investigating or emphasizing the nature of the
                                  22   available DNA evidence in the case, the prejudice prong is not met. Petitioner’s
                                  23   incriminating statements make it highly unlikely that the result of the proceeding would
                                  24   have been different absent the error. See supra at 13-14. Petitioner’s second claim is
                                  25   therefore DENIED on the merits.
                                  26                                      IV. CONCLUSION

                                  27          After a careful review of the record and pertinent law, the Court concludes that the
                                  28   Petition must be DENIED.
                                                                                    16
                                         Case 5:20-cv-04921-BLF Document 15 Filed 09/01/21 Page 17 of 17




                                   1          Further, a Certificate of Appealability is DENIED. See Rule 11(a) of the Rules
                                   2   Governing Section 2254 Cases. Petitioner has not made “a substantial showing of the
                                   3   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Nor has Petitioner demonstrated
                                   4   that “reasonable jurists would find the district court’s assessment of the constitutional
                                   5   claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Petitioner may
                                   6   not appeal the denial of a Certificate of Appealability in this Court but may seek a
                                   7   certificate from the Court of Appeals under Rule 22 of the Federal Rules of Appellate
                                   8   Procedure. See Rule 11(a) of the Rules Governing Section 2254 Cases.
                                   9          The Clerk shall enter judgment in favor of Respondent and close the file.
                                  10          Additionally, the clerk is directed to substitute Martin Gamboa on the docket as the
                                  11   respondent in this action. See supra at 1, fn. 1.
                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13
                                  14   Dated: __September 1, 2021________                  _________________________
                                                                                           BETH LABSON FREEMAN
                                  15                                                       United States District Judge
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                     17
